               Case 20-10553-CSS   Doc 372-1     Filed 04/27/20   Page 1 of 2




                                      Exhibit 1


                                       I3udg~t




DOGS SF;103196.11 05233/003
                                                            Case 20-10553-CSS                                                  Doc 372-1                                       Filed 04/27/20                                   Page 2 of 2




AVP Holding, lLC
Cash Co~l~!eral Budget(14

                                                                                                                                                                                                                                                                                                      ~.
                                                                                                                      .. ...                .c ..,               .: ..t:               .:-

   h Receipts                                                                                                                                                                                                                15,196 $       16,763    $   18,852 $     16,392 $       10,203     $ 91,013
                                           $                -   $                     $             $         -   $                     $              -     $                     $                       $   13,60] $
   peposits from Iii'+xatory Saas                                                                                                                                                                                               912          1,006         1,131          960            612        5,461
                                                                                                                                                                                                                  916
   Sales Tax                                                                                                                                                                                                                                          $   19,443 $     17,3]6 $       10,815     $ 96,073
                                            5                   S                     $             5             f                 -   $                    $                     $               ~       $   16,024 $      16108 $        17,]69
   al Gash Re<e~pts

   3 DlsEutserrents                                                                                                                                                                                        $        -    $         - $                         ~ $     ~3,865~ $        ~329~    $    (0,680)
                                                                                                                                    ~   $               -    $                 ~   $                                                             ~ $
   Sa1zs Tax                                $               ~   $               ~     $    X690) $            -   $
                                                                                                                                                                                                                                                          (2.06])      (2,067)        (1,871         (30.369)
                                                                                                                                                                               -                                    -        (Z,O67~        (2,06]
   Payroll                                                                                   X30)                                                                                                                                                                                       (491)         X3,283)
                                                      1~~)                                                                          _                                          -                                    -          X639)          X639)        (639)         (639)
   8xf~.st;~s                                                                                                                                                                                                                                                  -       (3,857)        (3,857)        (16,469)
                                                                                                              _                                                                                    -           (9,375)       (0,375)
   Occupancy                                                                                                                                                                                                                   (2]1~         (271           (2]1)        (22]~          ~i61~         (2,015)
                                                                                             .                _                                                                                                 (813)
   Ad.ertlsing                                                                                                                                                                                                                               (313)          (313)        (313)          ~313~         (1,900)
                                                                                                                                                                                                                (336)          (313
   Supervision                                                                                                                                                                                                                 X386)         (426           (479)        (916           (259          (2,312)
                                                                                                                                                                                                   -            X306)
   C~Mit Ca;ds                                                                                                                                                                 _                                                                                                                        (9]9)
                                                                                                                                                                                                                (9]9)
   I nventory Tra nskr Coss                                                                                                                                                                                                    (282)                                     (282)         (382            X1,128)
                                                                                                                                                                               -                   -            (282)
   Distnbu[lon Cen[er Occupancy                                                                                                                                                                    -                           (374)          (3]4)        (3J4)         (3741             ~          (1,49]
   D6tri6ution Center Payroll                                                                                                                                                                                                    I35)          (15)         I15)          (15~          (15~            (189)
                                                                                                          (15)                 (15~                   X15)              (15)                  I15~                (15)
   Distrib Hon center Se.0 rity                                             X15)            (15)
                                                                                                            _                                           -              (250)                 x]50)             (1,500)        X1,900)                         -             -                         (0,~)
   On Boa ding Employees                                                                                                                                                                                                                                    (33)          (29)           (19)           (178)
                                                                                                                                                                                                -                 133)          (33)           (331
   CorporY.e OtF.ar
                                                                                                                                                                                                               (8,6J]) $     (IOr659~ $     (9,13]) $     (0,190) $    (12,Cldd) $    ~],391~    $ (69,110)
                                                                                           (]94) $        (15~ $               (15) $                 (15) $           (265) $               (]65) $
                                            $         (238) $               X35) $

                                                                                                                                                                                                                                              (164 $       (160) $        X145) $       (118)    $    ~3,3~18)
                                                                                                                               X62) $                 (51) $            (53~ $                (51) $            (164) ~$       (164) $
    Pdminlstrative Staf(                    $               -   $           X76) $          X73) $        (64~ $
                                                                                                                                                                                                                  ~5)            ~5)            (5)         (96)           (49)           (5~          (439)
                                                                                                           ~6)                  (6)                    (5)             ~161~                  (97)
    IT Support                                                                                                                                                                                                                                                               -          ~630~          (830)
    ProR'rty Taxes                                                                                                                                                                                                                            (800)        (550)         (300)          (300          (3.550)
                                                                                                              -                     ~                                                                           (800)          (8J0)
    O[hzr Operating / U[ilrt~ss                                                                                                                                                                    -                              _                           -          (160)              ~           (510)
                                                            _                                                                       _                                                                            X175)
    lent^rinte:est                                                                                       (1]5)                                                                                                                                                           (109)              -         X 3,309)
                                                                     (3,200)                  -                                     -                   -                                          -
    I nsurance Payme:~[s                                                                                                                                                                                                                      (228         (251)         (283)          X2461         (1,212)
                                                                                                                                                                                                                               (2041
    Llpulda[orfee                                                                                                                                                                                                                             ~533~        (599          (521           ~324~         (3.25d)
                                                                                           13~I               _                                                                -                       -         (933)         (~3~
    Trustee fee                                                                                                                                                                                                     _                                                                                     X50)
                                                                                ~5)                           _                                                                               ~05~
    Trvstae Surety Bond                                                                                                                                                                                                                                       -           ISOO)                       1 1,500)
                                                                                           (SOO)                                                                       (SOD)                                                                                                                          (1,834)
    Trus:ca- Vro FSas                                                                                                                                                                                            X300)          X300)          (80)         (80)           (80)          ~JO)
                                                                                                         (100                  X300)                  X90)              (90)                 (100)
    PBL Lender -Pro fe~:s                              X143)           (271)               (903)                                                                                                                    .                                                                   ~2`A~           X250)
     UST fc¢s                                                                                                                                                                                 (50~                X50)          (50~           (SO)         (50~           (50~          (~)           (6001
                                                                                             X50)         (50)                 (50~                   (50)                 ~50~
    Contingzncy                                                                                                                                                                                                                                                         (Z,196~ $     (2 158)    $ (18,666)
                                                                                                                                                                       (85]) $               (313) $           (1,726    $    (1,806    $   (1,C50) $     (1,]91   $
                                            $          X193) $        (3,552) $           ~1,393~ $      (395) $           (218         $            X196) $
 DpcaSl~g Ulsbure¢ments

 Nondesh lwme                                                                                                                                                                                                                                  533    $     599    $       521    $      374     $      3,254
                                             $          -       $           ~         $     360     $     ~       $             ~       $                    $             -       $           -           S      a'+3   $      ~3      $
   Trus!rx Fe=_
                                                                                                                                                                                                                                            11,305        19,602         3,616         1,559          31,869
                                                                                                                               233                    211              1,117                 1,108              0,453          9,330
                                                        381            3,56]              1,16]           409
 1Fxt Caah flow
                                                                                                                                                                                                                                             ),362 $      17.991 $      30,70] $      32,6&1     $    10,635
                                                                                                                           4.511 $                   4,2]8 $           0,06] $            2,951 $               3,659 $        9,751 5
                                             $       30,635 $         10,259 $            6,68] $       4.930 $                                                                                                                                                                                      (64,605)
 Bzbinnlr{ Book Cash                                                                                                                                                                     ~1,30H~               ~9,911~       (31,9 7)       ~S,A64~       (5,383)      (13,]59)       (9,260)
                                                                       X3,56])            X1,]67)        (403)              (233)                     (211)           (1,117)
    Total Disb~rsemznts                                X381)                                                                                                                                                                                17,769        19,983        1],3]6        10,835          96,0]3
                                                                                                                                                                                              -                34,4]0         16,108
    Cash F.araipts                                                                                                                                                                                                                                        (1,895)       (1,639)        ~1,020~        (9,285)
                                                                                                                                                                                          (180)                (1,363)        (1,520)       (1,676)
    ABl Paydown                                                                                                                                                                                                                             17,991        30,]07        32,680        33,219          33,219
                                                                                                                           4,]]8                     0,06]             2,951              1,659                 0,751          ],362
 Endlrg Book Cmh                                     10,250            E,fi9]             0,920         4,511

                                                                                                                                                                                                                              30,50]        28,831        26,955        25,306         20,286          24,286
                                                                                                        33,5]4            33,5]9                 33,574               33.5]4             33,388                32,027
 Ending ABL Balance                                  33,5]0           33,570              33.5]9


 NN.es
 Lenses to to rejected by August 31st, assuming GOB sa:e begins lure 1st.
